Shulman, Chief Judge.
Appellant was convicted of aggravated assault and now appeals, taking issue with several aspects of the trial court’s jury instructions and contending that the state failed to prove venue.
1. The victim testified that the incident occurred in a house in DeKalb County. The investigating officer stated that appellant admitted taking the victim on the evening in question to a certain address which is located in DeKalb County. The jury was authorized to infer venue in DeKalb County from the above-summarized evidence. McCord v. State, 248 Ga. 765 (285 SE2d 724); Williams v. State, 162 Ga. App. 680 (1) (292 SE2d 560).
2. While appellant made objections to the jury charge to the trial court upon inquiry, the charges enumerated as error were not among those to which objections were made. Therefore, they cannot now be considered. Jackson v. State, 246 Ga. 459 (271 SE2d 855); Beldonza v. State, 160 Ga. App. 647 (3) (288 SE2d 37).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.

*76Decided September 21, 1983.
Billy W. Crecelius, Jr., for appellant.
Robert E. Wilson, District Attorney, Margaret H. Thompson, Robert E. Statham III, Assistant District Attorneys, for appellee.